Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 1 of 9




                              FOR PUBLICATION

          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT


        REGENTS OF THE UNIVERSITY                      No. 18-15068
        OF CALIFORNIA; JANET
        NAPOLITANO, in her official                      D.C. No.
        capacity as President of the               3:17-cv-05211-WHA
        University of California,
                   Plaintiffs-Appellees,

                         v.

        U.S. DEPARTMENT OF
        HOMELAND SECURITY; CHAD
        F. WOLF, * in his official
        capacity as Acting Secretary of
        the Department of Homeland
        Security,
                Defendants-Appellants.




           *
            Chad F. Wolf and William P. Barr are substituted in place of their
       predecessors. Fed. R. App. P. 43(c)(2).
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 2 of 9




       2       REGENTS OF THE UNIV. OF CAL. V. USDHS


        STATE OF CALIFORNIA; STATE           No. 18-15069
        OF MAINE; STATE OF
        MINNESOTA; STATE OF                     D.C. No.
        MARYLAND,                         3:17-cv-05235-WHA
                  Plaintiffs-Appellees,

                      v.

        U.S. DEPARTMENT OF
        HOMELAND SECURITY; CHAD
        F. WOLF, in his official
        capacity as Acting Secretary of
        the Department of Homeland
        Security; UNITED STATES OF
        AMERICA,
                Defendants-Appellants.


        CITY OF SAN JOSE,                    No. 18-15070
                    Plaintiff-Appellee,
                                                D.C. No.
                      v.                  3:17-cv-05329-WHA

        DONALD J. TRUMP, President
        of the United States, in his
        official capacity; CHAD F.
        WOLF, in his official capacity
        as Acting Secretary of the
        Department of Homeland
        Security; UNITED STATES OF
        AMERICA,
                 Defendants-Appellants.
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 3 of 9




               REGENTS OF THE UNIV. OF CAL. V. USDHS           3


         DULCE GARCIA; MIRIAM                 No. 18-15071
         GONZALEZ AVILA; SAUL
         JIMENEZ SUAREZ; VIRIDIANA               D.C. No.
         CHABOLLA MENDOZA;                 3:17-cv-05380-WHA
         JIRAYUT LATTHIVONGSKORN;
         NORMA RAMIREZ,
                  Plaintiffs-Appellees,

                       v.

         UNITED STATES OF AMERICA;
         DONALD J. TRUMP, in his
         official capacity as President
         of the United States; U.S.
         DEPARTMENT OF HOMELAND
         SECURITY; CHAD F. WOLF, in
         his official capacity as Acting
         Secretary of the Department
         of Homeland Security,
                Defendants-Appellants.
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 4 of 9




       4        REGENTS OF THE UNIV. OF CAL. V. USDHS


           COUNTY OF SANTA CLARA;              No. 18-15072
           SERVICE EMPLOYEES
           INTERNATIONAL UNION                    D.C. No.
           LOCAL 521,                       3:17-cv-05813-WHA
                   Plaintiffs-Appellees,

                         v.

           DONALD J. TRUMP, in his
           official capacity as President
           of the United States;
           WILLIAM P. BARR, Attorney
           General; CHAD F. WOLF, in
           his official capacity as
           Acting Secretary of the
           Department of Homeland
           Security; U.S. DEPARTMENT
           OF HOMELAND SECURITY,
                 Defendants-Appellants.
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 5 of 9




                REGENTS OF THE UNIV. OF CAL. V. USDHS           5


          REGENTS OF THE                       No. 18-15128
          UNIVERSITY OF CALIFORNIA;
          JANET NAPOLITANO, In her               D.C. Nos.
          official capacity as President    3:17-cv-05211-WHA
          of the University of              3:17-cv-05235-WHA
          California; STATE OF              3:17-cv-05329-WHA
          CALIFORNIA; STATE OF              3:17-cv-05380-WHA
          MAINE; STATE OF                   3:17-cv-05813-WHA
          MINNESOTA; STATE OF
          MARYLAND; CITY OF SAN
          JOSE; DULCE GARCIA;
          MIRIAM GONZALEZ AVILA;
          SAUL JIMENEZ SUAREZ;
          VIRIDIANA CHABOLLA
          MENDOZA; JIRAYUT
          LATTHIVONGSKORN; NORMA
          RAMIREZ; COUNTY OF
          SANTA CLARA; SERVICE
          EMPLOYEES INTERNATIONAL
          UNION LOCAL 521,
                    Plaintiffs-Appellees,

                        v.
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 6 of 9




       6        REGENTS OF THE UNIV. OF CAL. V. USDHS


           UNITED STATES OF
           AMERICA; DONALD J.
           TRUMP, in his official
           capacity as President of the
           United States; U.S.
           DEPARTMENT OF HOMELAND
           SECURITY; CHAD F. WOLF,
           in his official capacity as
           Acting Secretary of the
           Department of Homeland
           Security,
                 Defendants-Appellants.
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 7 of 9




                REGENTS OF THE UNIV. OF CAL. V. USDHS           7


          REGENTS OF THE                       No. 18-15133
          UNIVERSITY OF CALIFORNIA;
          JANET NAPOLITANO, in her               D.C. Nos.
          official capacity as President    3:17-cv-05211-WHA
          of the University of              3:17-cv-05235-WHA
          California; STATE OF              3:17-cv-05329-WHA
          CALIFORNIA; STATE OF              3:17-cv-05380-WHA
          MAINE; STATE OF                   3:17-cv-05813-WHA
          MINNESOTA; STATE OF
          MARYLAND; CITY OF SAN
          JOSE; DULCE GARCIA;
          MIRIAM GONZALEZ AVILA;
          SAUL JIMENEZ SUAREZ;
          VIRIDIANA CHABOLLA
          MENDOZA; JIRAYUT
          LATTHIVONGSKORN; NORMA
          RAMIREZ,
                   Plaintiffs-Appellants,

                        v.

          UNITED STATES OF
          AMERICA; DONALD J.
          TRUMP, in his official
          capacity as President of the
          United States; U.S.
          DEPARTMENT OF HOMELAND
          SECURITY; CHAD F. WOLF,
          in his official capacity as
          Acting Secretary of the
          Department of Homeland
          Security,
                 Defendants-Appellees.
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 8 of 9




       8        REGENTS OF THE UNIV. OF CAL. V. USDHS


        DULCE GARCIA; MIRIAM                      No. 18-15134
        GONZALEZ AVILA; SAUL
        JIMENEZ SUAREZ; VIRIDIANA               D.C. Nos.
        CHABOLLA MENDOZA; NORMA            3:17-cv-05211-WHA
        RAMIREZ; JIRAYUT                   3:17-cv-05235-WHA
        LATTHIVONGSKORN; COUNTY            3:17-cv-05329-WHA
        OF SANTA CLARA; SERVICE            3:17-cv-05380-WHA
        EMPLOYEES INTERNATIONAL            3:17-cv-05813-WHA
        UNION LOCAL 521,
                 Plaintiffs-Appellants,
                                                    ORDER
                      v.

        UNITED STATES OF AMERICA;
        DONALD J. TRUMP, in his
        official capacity as President
        of the United States; U.S.
        DEPARTMENT OF HOMELAND
        SECURITY; CHAD F. WOLF, in
        his official capacity as Acting
        Secretary of the Department of
        Homeland Security,
                  Defendants-Appellees.

            On Remand From The United States Supreme Court

                           Filed August 4, 2020

           Before: Kim McLane Wardlaw, Jacqueline H. Nguyen,
                    and John B. Owens, Circuit Judges.

                                  Order
Case 3:17-cv-05211-WHA Document 302 Filed 08/04/20 Page 9 of 9




               REGENTS OF THE UNIV. OF CAL. V. USDHS              9

                                ORDER

           In light of the Supreme Court’s decision in Department
       of Homeland Security v. Regents of the University of
       California, 140 S. Ct. 1891 (2020), we remand these cases
       to the district court for further proceedings consistent with
       the Supreme Court’s opinion, which held that the
       Department of Homeland Security’s rescission of the
       Deferred Action for Childhood Arrivals program “was
       arbitrary and capricious in violation of the [Administrative
       Procedure Act],” id. at 1915.

           IT IS SO ORDERED.            The mandate shall issue
       forthwith.
